t c memo united_states tax_court f jeffrey rahall petitioner v commissioner of internal revenue respondent docket nos filed date f jeffrey rahall pro_se michael d zima for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies penalties and additions to tax as follows docket no penalty year deficiency sec_6663 dollar_figure dollar_figure big_number dollar_figure docket no penalty year deficiency sec_6663 sec_6651 addition_to_tax dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure --- after concessions the issues for decision are whether petitioner is liable for tax on amounts he received from two domestic trusts whether petitioner is liable for tax on capital_gain from a domestic_trust whether petitioner is liable for tax on amounts he received from two foreign trusts whether petitioner is liable for tax on credit card payments of his personal expenses by a foreign_trust whether petitioner is liable for tax on unexplained deposits made into his accounts whether petitioner is entitled to deduct capital losses relating to two alleged business ventures whether petitioner is entitled to a deduction for a theft_loss whether petitioner is liable for an addition_to_tax under sec_6651 for years whether petitioner is liable for the fraud_penalty under sec_6663 for all years in issue unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at all material times petitioner resided in florida petitioner is the only son of farris e rahall and victoria b rahall after graduating from college petitioner was employed as a stockbroker petitioner married cary b rahall in and they have three children petitioner’s parents accumulated millions of dollars throughout their lives mostly through the operation and sales of several television and radio stations as a result petitioner’s father established a number of trusts to hold his family’s wealth much of it for the benefit of petitioner and his children the trust instrument for the farris e rahall trust trust an irrevocable_trust was executed date in pennsylvania petitioner’s father was the settlor and n joe rahall and sam g rahall petitioner’s uncles were the initial trustees petitioner’s mother was subsequently added as a trustee section ii a of the trust instrument states trustees may withhold a portion or all of net_income subject_to the childrens’ needs for living or education or investments in businesses in which they may participate in management trustees may distribute any portion of net_income or principal to settlor’s wife or children on an annual or quarterly basis thus the trust could accumulate income or distribute all income or any of the corpus as the trustees deemed necessary the trust instrument for the farris jeffrey rahall trust trust was executed date and established a revocable_trust under florida law an amendment executed date named petitioner as the grantor and one of the trustees petitioner was the only beneficiary during his lifetime an amendment executed date made petitioner the sole trustee article iii of the amendment states during the lifetime of the grantor the trustees shall pay to or apply in behalf of the grantor such portion of the net_income and or principal of the trust and at such time or times as shall be required in the sole and sound discretion of the trustees to allow the grantor to be properly supported and maintained and to enable the grantor to meet all medical_expenses and emergency or untoward circumstances during the grantor’s lifetime notwithstanding the foregoing the trustees shall pay or apply so much of the net_income and or principal of the trust to the grantor or to such person or persons as the grantor may from time to time direct for any purpose whatsoever thus petitioner could direct the trustees to pay any amount of income or trust corpus he desired the declaration of trust for tee holdings ltd tee holdings purported to establish an irrevocable_trust under cayman islands law on date the cayman overseas trust co was the original trustee and had the absolute discretion to distribute or accumulate income for the benefit of the beneficiaries petitioner was a beneficiary throughout the years in issue the corpus was to be distributed to living beneficiaries upon termination of the trust tee holdings was later renamed south west coast holdings at the request of petitioner for simplicity all references will be to tee holdings the wheels trust was established in under channel islands law the donor the wheels foundation transferred property into the trust and the assets were held in the channel islands petitioner controlled the wheels trust bank accounts throughout the years in issue petitioner’s parents’ health deteriorated significantly over the years prior to in petitioner obtained powers of attorney with respect to the financial affairs of his parents using these powers of attorney he was able to transfer funds among their accounts and his own between and petitioner requested and received distributions from each of the above-named trusts and from many other sources in at least the following amounts dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in in addition to what he received from the various trusts petitioner incurred numerous charges on a cayman national bank credit card the credit card charges were paid_by tee holdings the total charges the trust paid on petitioner’s credit card were as follows year total payments dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure disputed deductions and losses in petitioner met brooks rose rose when he hired her as an escort they subsequently developed a personal relationship throughout the years in issue petitioner transferred hundreds of thousands of dollars to rose and paid many of her expenses including travel_expenses school tuition for her children vehicles and medical_expenses in addition to their personal relationship from through petitioner engaged in various purported business and charitable activities with rose under the purported corporations angels for angels and or angel quest it is unclear from the record whether angel quest and angels for angels existed as entities or were entirely fictitious or in any event to which one petitioner transferred money with hi sec_2002 form_1040 u s individual_income_tax_return petitioner included a list of expenditures on two credit cards indicating the charges related to angel quest these expenses totaled dollar_figure in dollar_figure in and dollar_figure in most of these expenses were charges made for travel and at restaurants around the world including dollar_figure at the ritz carlton in cancun over several days in and dollar_figure at hotels in tahiti in petitioner deducted dollar_figure in theft losses for these expenditures on his belatedly filed income_tax return discussed below petitioner also purchased numerous items for rose in petitioner purchased property in boca raton florida for rose to live in with her family the property was purchased in the name of angel heaven inc angel heaven a corporation petitioner formed for the sole purpose of holding title to the property petitioner also gave rose money for attitude hair salon attitude a purported business rose and her friend david giordano giordano developed in with respect to attitude petitioner made thousands of dollars in wire transfers to rose and indicated on the documentation included with hi sec_2002 tax_return charges to his credit cards mostly for meals and travel_expenses petitioner deducted a long-term_capital_loss of dollar_figure for worthless_stock with respect to his contributions to attitude on hi sec_2002 tax_return in petitioner engaged in another real_estate_transaction for the benefit of another personal female friend under the name of oak hill stables inc petitioner purchased property in ocala florida where this friend lived with her daughter in addition petitioner purchased a horse trailer for use at the property the trailer was titled in petitioner’s mother’s name on his tax_return petitioner deducted dollar_figure as a capital_loss relating to webtank inc webtank at some point petitioner paid webtank dollar_figure for a web site webtank had created at his request during all years in issue petitioner owned all of the outstanding_stock of fjr investments inc fjr investments an s_corporation during this time the company did not conduct any identifiable business activity and did not have any employees expenses charged to the fjr investments accounts include satellite television for petitioner’s residence automobile insurance for his family’s personal vehicles yacht club membership fees travel_expenses magazine subscriptions and diamonds for rose the total_amounts of these items were year amount dollar_figure big_number big_number big_number big_number petitioner deducted those amounts on his tax returns as business_expenses during all years in issue petitioner deducted large amounts of medical_expenses the returns for the years in issue included on schedule a itemized_deductions the following medical_expenses year amount dollar_figure big_number big_number big_number big_number irs examination in the internal_revenue_service irs began an audit of petitioner’s tax returns for and the audit was precipitated by petitioner’s use of the cayman national bank credit card paid using funds from tee holdings during the audit with respect to and the irs requested numerous documents from petitioner regarding the foreign trusts the domestic trusts and petitioner’s personal finances among other things petitioner denied knowledge of the wheels trust as the audit progressed petitioner’s personal assistant gathered the relevant documents together into boxes petitioner hired gray gibbs gibbs an attorney who had worked for petitioner and his father to represent him during the audit the boxes of records were delivered to gibbs’ office but only some of the documents from those boxes were ever provided to the irs the documents that petitioner supplied included limited financial statements from the trusts canceled checks from his personal accounts and the fjr investments account and credit card statements from the cayman national bank card also among the documents was a letter dated date to petitioner’s father from deutsche bank offshore dmg trust deutsche bank the bank that held the wheels trust account the letter included a handwritten note from petitioner’s father to petitioner requesting his advice about a change the bank was making with respect to the wheels trust cary b rahall who was estranged from petitioner at the time of the audit hired separate counsel to represent her in relation to the audit she cooperated with the examining agents and provided some relevant documentation that she obtained from petitioner’s residence these documents included correspondence dated date from petitioner to deutsche bank seeking a distribution from the wheels trust the irs granted cary b rahall innocent spouse relief while the audit was continuing the irs began a program called the offshore_voluntary_compliance_initiative also known as the last chance compliance initiative lcci for taxpayers that had used offshore payment cards including credit debit or charge cards or offshore financial arrangements to avoid u s income_tax see revproc_2003_11 2003_1_cb_311 the program offered to limit imposition of the civil_fraud and foreign bank and financial accounts penalties against a taxpayer on condition that the taxpayer provide documentation requested by the irs that documentation included but was not limited to copies of previously filed returns on which reported tax due must have been fully paid descriptions of offshore payment cards and accounts descriptions of the sources of foreign_income and complete and accurate amended or delinquent original federal tax returns with full payment of taxes due for all years in issue regardless of whether related to offshore accounts on date the irs sent petitioner a letter offering him the opportunity to participate in the lcci program in order to participate he was required to provide the requested information about his foreign accounts the irs also expanded the audit to include the years for which petitioner had not yet filed returns although the terms of the lcci offer required that he supply requested documents within days petitioner did not provide the requested information participation in the lcci also required petitioner to submit amended tax returns to address the deficiencies the irs had determined for all years in issue ultimately the irs determined that the amended returns for and the tax returns petitioner eventually filed for on date raised many of the same concerns his original returns for and had raised he continued to deduct business_expenses arising from his use of the fjr investments account deduct thousands of dollars in medical_expenses he could not substantiate and substantially underreport his income he did not provide any documentation to substantiate the original corpus or income of the trusts or the theft or capital losses he deducted in he did not explain deposits to his accounts of dollar_figure in dollar_figure in dollar_figure in and dollar_figure in uncovered by the irs during the course of the audits petitioner identified the source of a dollar_figure deposit and a dollar_figure deposit both made in as fidelity brokerage services fidelity and rahall realty respectively but he did not identify the reason for those deposits on date the irs sent petitioner a second letter outlining the remaining documents he was required to submit to comply with the offer on date the irs determined that petitioner had not complied with the terms of the lcci and withdrew the offer opinion prior to trial the parties made a number of concessions petitioner conceded that his medical_expenses should be reduced by dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for respectively the amounts he was unable to substantiate furthermore in he is not entitled to a short-term_capital_loss and is subject_to a 10-percent penalty under sec_72 on a distribution he received from a qualified_plan petitioner also conceded that the deductions claimed for supposed business_expenses with respect to fjr investments were improper respondent conceded that petitioner’s parents not petitioner are taxable on the income of the foreign trusts in and respondent has also conceded that petitioner is not taxable on a capital_gain adjustment for or dollar_figure of an adjustment determined for in the notice_of_deficiency for those years deposits to petitioner’s accounts a taxpayer is required to maintain adequate books_and_records sufficient to establish his or her income see sec_6001 96_tc_858 affd 959_f2d_16 2d cir when a taxpayer fails to maintain these records the commissioner may determine income under the bank_deposits method id a bank deposit is prima facie evidence of income id pincite 87_tc_74 once respondent has made this prima facie case petitioner bears the burden of showing that the deposits made into his account represent nontaxable income see dileo v commissioner supra pincite as to income and deduction items petitioner must present credible_evidence to shift the burden to respondent under sec_7491 he has not done so of the deposits to petitioner’s accounts the irs uncovered during the audit the following remain in issue for source amount trust trust unknown sources dollar_figure big_number big_number the following deposits remain in issue for source trust tee holdings amount dollar_figure big_number the following deposits remain in issue for source trust tee holdings fidelity cash unknown sources amount dollar_figure big_number big_number big_number big_number the following deposits remain in issue for source amount trust trust wheels trust fidelity brokerage services rahall realty cash unknown sources dollar_figure big_number big_number big_number big_number big_number big_number the following deposits remain in issue for source amount trust trust tee holdings wheels trust unknown sources dollar_figure big_number big_number big_number big_number domestic trusts the definition of gross_income under sec_61 broadly encompasses any accession to a taxpayer’s wealth 515_us_323 gross_income specifically includes income from an interest in an estate_or_trust sec_61 trust sec_662 governs the tax obligations of trust beneficiaries as to distributions from trusts which may accumulate income or distribute corpus beneficiaries are required to include in income any amounts the trust is required to distribute currently and any other distributions to the extent they represent income earned by the trust to the extent those distributions represent corpus the beneficiary does not need to include the amount in income sec_662 because the trust can accumulate income and distribute corpus its beneficiaries are taxed according to sec_662 therefore to the extent that the amounts petitioner received represented trust income he must include them in his taxable_income petitioner has failed to provide supporting documentation that would distinguish between corpus and income and has failed to meet his burden of proving that he received amounts representing trust principal rather than income he must therefore include the entire amounts in income for the years and trust respondent argues that the trust is a grantor_trust that meets the requirements of sections and is to be disregarded as a separate taxable entity to the extent of the grantor’s retained_interest see sec_1_671-2 income_tax regs respondent contends that petitioner as a grantor of a grantor_trust must therefore report his portion of the trust’s income and deductions on his own tax_return for purposes of the grantor_trust provisions a grantor includes any person to the extent that person either creates a_trust or gratuitously transfers property directly or indirectly to a_trust sec_1_671-2 income_tax regs if one person creates or funds a_trust on behalf of another person both persons are treated as grantors of the trust id the trust instrument as amended indicates that petitioner is the grantor of the trust the grantor of the trust is taxed on the income of the trust under the grantor_trust provisions if any of certain conditions apply first the grantor possesses a disqualifying reversionary_interest sec_673 second the trust can be revoked by the grantor or a nonadverse_party sec_676 third_trust income can be distributed to the grantor or the grantor’s spouse or be used to pay for insurance on their lives without the consent of an adverse_party sec_677 fourth specified powers to control beneficial_enjoyment of the corpus or income are vested in the grantor or certain other persons sec_674 fifth certain administrative_powers are exercisable by the grantor or a nonadverse_party sec_675 petitioner had full control_over the trust as indicated by the trust instrument none of the other trustees nor any other party could limit the distribution of either principal or income to petitioner furthermore petitioner ultimately became the only trustee after a modification of the trust instrument the trust is therefore disregarded as an entity for tax purposes and trust income is attributable to petitioner petitioner has taxable_income to the extent that the amounts he received were attributable to income the trust earned rather than the corpus of the trust petitioner again bears the burden of proving that the payments he received were not taxable_income he has not provided evidence that would distinguish income from corpus and he is liable for tax on all amounts he received in the years and because petitioner is liable for tax on the income of this trust he is also liable for tax on net_capital_gain of dollar_figure which he included on the amended_return for he submitted during the audit foreign trusts tee holdings because tee holdings like the trust may distribute income or corpus at the trustee’s discretion distributions are taxable according to sec_662 respondent also contends that because petitioner failed to provide documentation as to the character of the distributions they are taxable to petitioner sec_6048 provides if adequate_records are not provided to the secretary to determine the proper treatment of any distribution from a foreign_trust such distribution shall be treated as an accumulation_distribution includible in the gross_income of the distributee petitioner has not provided evidence that would prove whether the amounts he received exceeded the income the trust earned he could not demonstrate what capital was placed into the trust or the extent of the income earned and retained without this evidence petitioner is liable for tax on his receipts from tee holdings in and additionally tee holdings paid the cayman national bank credit card charges that petitioner incurred these indirect payments are taxable to petitioner for the same reasons the direct payments were taxable to him see traylor v commissioner tcmemo_1990_132 affd without published opinion 959_f2d_970 11th cir wheels trust similarly petitioner has not provided evidence regarding the wheels trust sufficient for us to classify amounts he received as income or principal the documents petitioner provided are incomplete they do not provide sufficient detail to determine all of the income the trust earned and therefore do not meet the requirements of sec_6048 the amounts petitioner received from the wheels trust in and including amounts deposited into a joint account with his wife are taxable to him unexplained deposits respondent argues that because petitioner is unable to demonstrate that several deposits made into his personal accounts are nontaxable he is liable for tax on those amounts respondent has made a prima facie case using the bank_deposits method with respect to deposits from two specific sources-- fidelity and rahall realty--and other deposits from entirely unknown sources fidelity petitioner has not demonstrated that the dollar_figure deposit made to his account in from fidelity is nontaxable fidelity held at least one of the trusts from which petitioner received taxable_income he has not met his burden with respect to the deposit from fidelity and is liable for tax on that amount rahall realty petitioner deposited dollar_figure from rahall realty in he has provided no evidence as to the nature of this entity or the purpose of the payment petitioner has likewise not met his burden with respect to this deposit unknown sources additional deposits were made to petitioner’s accounts in cash or from entirely unknown sources in and petitioner presented no evidence as to who made these deposits or why they were made and therefore has not met his burden_of_proof for those deposits capital losses webtank petitioner has failed to demonstrate that he is entitled to the dollar_figure capital_loss deduction relating to webtank he has provided what he represents to be a stock certificate which reflects only ownership in webtank by another trust and evidence that tee holdings not petitioner also holds an interest in webtank the only evidence of invested funds was a canceled check to webtank from fjr investments for dollar_figure which petitioner admits was payment for a web site that he hired webtank to produce none of this documentation shows that petitioner owned stock in webtank and had a basis of dollar_figure or any amount for capital_loss purposes thus petitioner has not demonstrated that he is entitled to the dollar_figure capital_loss he deducted for attitude petitioner deducted a long-term_capital_loss of dollar_figure for his purported investment in attitude in and he claimed a capital_loss_carryover of dollar_figure in he bases his claimed loss on credit card charges by hotels and restaurants but he has failed to substantiate the business_purpose of the expenses as required by sec_274 petitioner claims that the purpose of the travel reflected in the charges was for rose and giordano to be traveling the country doing hair extensions petitioner’s testimony suggested that rose made little effort to start or operate the alleged business and that the expenses were paid as a result of petitioner’s personal relationship with rose petitioner has not met his burden and may not deduct any capital_loss with respect to attitude theft_loss deduction respondent disallowed petitioner’ sec_2002 itemized_deduction for a theft_loss related to his alleged charitable_contributions to angel quest in order to sustain a theft_loss deduction a taxpayer has the burden of proving that he discovered a loss in the taxable_year in issue as a result of a theft as defined by the law of the jurisdiction in which the claimed loss took place and the amount of the loss 56_tc_248 34_tc_688 a taxpayer must also prove that he was the owner of the property stolen 15_tc_135 see kim v commissioner tcmemo_1995_598 petitioner claims that rose tricked him into providing money to angel quest which she apparently claimed to be a charitable_organization he asserts that he believed angel quest was developing a calendar using photographs of models posed in exotic locations and the profits from the calendar and any other ventures the organization undertook would be given to charity neither petitioner nor rose had any experience in creating this type of calendar but petitioner argues that he paid large sums of money to allow himself rose her children and others to produce a calendar no calendar was ever created and petitioner produced only a handful of pictures which he contends were taken through this operation the expenses charged to petitioner’s credit card in relation to angel quest are almost exclusively for food and beverages travel_expenses and hotel charges the travel was generally to vacation destinations for himself rose her children and occasionally others given this context his claim that he believed these expenses were legitimate costs of a charity is implausible furthermore petitioner offered no proof that he actually paid the expenses he charged to the credit card in any event we are not persuaded that the payments and purchases he made for rose a person with whom he admittedly had a personal relationship were stolen from him petitioner has failed to meet his burden of demonstrating that he is entitled to a theft_loss deduction in sec_6651 addition_to_tax sec_6651 provides that in the case of failure_to_file a tax_return on the date prescribed for filing including any extension of time for filing there shall be added to the tax required to be shown on the return an amount equal to percent of that tax for each month or fraction thereof that the failure_to_file continues not exceeding percent in the aggregate unless it is shown that the failure_to_file timely is due to reasonable_cause and not due to willful neglect a taxpayer has the burden of proving that the failure to timely file was due to reasonable_cause and not to willful neglect see 116_tc_438 under sec_7491 respondent has the burden of production and met his burden when the parties stipulated that the returns for and were filed late both on date petitioner has not demonstrated reasonable_cause for filing late returns see sec_301_6651-1 proced admin regs petitioner’s only justification for late filing was that issues regarding income from the foreign trusts arose during an ongoing audit and he was unable to file his returns until those issues were resolved the ongoing audits or other actions before the irs even when the issues raised for those prior years are similar to an issue raised for the year in issue do not provide petitioner with reasonable_cause see owens v commissioner tcmemo_2001_143 likes v commissioner tcmemo_1991_286 petitioner is liable for the addition_to_tax under sec_6651 for and sec_6663 fraud_penalty the penalty in the case of fraud is a civil sanction provided primarily as a safeguard for the protection of the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from the taxpayer’s fraud 303_us_391 113_tc_99 the commissioner has the burden of proving by clear_and_convincing evidence an underpayment for each year in issue and that some part of the underpayment for each of those years is due to fraud sec_7454 rule b if the commissioner establishes that any portion of the underpayment is attributable to fraud the entire underpayment is treated as attributable to fraud and subject_to a 75-percent penalty unless the taxpayer establishes that some part of the underpayment is not attributable to fraud sec_6663 and b the commissioner must show that the taxpayer intended to conceal mislead or otherwise prevent the collection_of_taxes 90_tc_1130 the existence of fraud is a question of fact to be resolved upon consideration of the entire record 98_tc_511 fraud will never be presumed id 55_tc_85 fraud may however be proved by circumstantial evidence and inferences drawn from the facts because direct proof of a taxpayer’s intent is rarely available 99_tc_202 the taxpayer’s entire course of conduct may establish the requisite fraudulent intent 56_tc_213 fraudulent intent may be inferred from various kinds of circumstantial evidence or badges_of_fraud including the consistent understatement of income inadequate records implausible or inconsistent explanations of behavior concealing assets and failure to cooperate with tax authorities 796_f2d_303 9th cir affg tcmemo_1984_601 an additional badge of fraud includes a taxpayer disguising nondeductible personal expenditures as business_expenses see romer v commissioner tcmemo_2001_168 respondent points to petitioner’s pattern of underreporting his income over the course of the years at issue as a badge of fraud petitioner has conceded that he underreported his income and overstated his deductions by dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in the pattern of understatements is evidence of fraud petitioner failed to maintain records that would disclose his correct taxable_income during of the years at issue deposits in amounts totaling over dollar_figure million for which he cannot identify the sources were made to his accounts petitioner did not have records to justify many of the medical and business_expenses he deducted or to justify the capital losses he claimed further badges_of_fraud in this case include petitioner’s failure to disclose offshore trusts used to conceal income and the accompanying record of implausible and inconsistent explanations of behavior petitioner failed to comply with the reporting requirements for the foreign trusts in which he had interests although he claims that he had no knowledge of these trusts until the audit began his claims are not credible petitioner at one time worked as a stockbroker and was a sophisticated investor by his own admission he spent a significant amount of time trading securities and watching the financial markets we do not believe that he received millions of dollars from these trusts without knowledge of their nature petitioner’s wife was able to procure from his home_office and turn over to the irs documentation regarding the foreign trusts that petitioner did not supply during the audit petitioner’s father sought advice from petitioner about investment decisions regarding the wheels trust in date additionally petitioner changed the name of tee holdings to south west coast holdings for no apparent purpose other than to conceal the offshore funds petitioner’s behavior with respect to the foreign trusts is evidence of the intent to avoid the payment of taxes another badge of fraud is petitioner’s use of nominees to hold assets he titled the house he purchased for rose under the name of angel heaven a corporation with no purpose other than to hold that property he purchased the ranch house he owned in ocala under the name oak hill stables despite treating the property as his own and purchased a horse trailer under his mother’s name despite her ill health and inability to enjoy its use petitioner used his fjr investments account to pay personal expenses for his family and he deducted those expenses as business_expenses fjr investments conducted no substantial business in any of the years at issue claiming de_minimis income and thousands of dollars in expenses nearly all of these expenses were undeniably personal including country club memberships satellite television bills and gasoline for family vehicles he justified the diamonds he purchased for rose with this account as an investment that required him to buy diamonds and actually use them in jewelry to be worn for a year before donating them to a charity that used precious stones but never made such a donation petitioner’s claimed losses arising from fictitious business relationships are evidence of fraud petitioner claimed additional personal expenditures as theft losses and capital losses the travel and meal expenses he deducted with respect to his dealings with rose were plainly personal and nondeductible deducting such expenses under the guise of investments he never made is another clear indication of fraud finally petitioner failed to cooperate with the examining agents as described above petitioner either did not retain or chose not to turn over documents that would explain many of the deposits to his accounts or the expenses that he deducted although petitioner asserts that he believed he had complied with the terms of the lcci the erroneous and fraudulent amended returns standing alone were grounds for withdrawal of the offer respondent has shown by clear_and_convincing evidence that petitioner intended to avoid taxes by concealing income in foreign accounts deducting expenses he knew to be improper and failing to comply with his reporting and documentation requirements petitioner’s explanations and excuses are implausible and unpersuasive petitioner is liable for the fraud_penalty under sec_6663 for all of the years in issue we have considered the other arguments of the parties and they either are without merit or need not be addressed in view of our resolution of the issues to reflect petitioner’s and respondent’s concessions decisions will be entered under rule
